DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendments filed 01/10/2022 have been entered. Claims 11, 13-17, 20-24, and 27-32 are pending in the application. Claims 25-26 has been cancelled by amendment. Claims 27-32 are newly added.

Response to Arguments
Regarding Applicant’s statement that “The Examiner suggested, based on the strict PPH program requirements, that Applicant first address overcoming the applied prior art and address the § 112(a) rejection as a secondary matter”. Examiner believes it necessary to clarify that at no point was it stated that the §112(a) rejection is a secondary matter. Examiner only intended to convey that if the only remaining rejection was a §112(a) rejection to the independent claim, under the PPH program an amendment to the independent claim could be made if that amendment cured the §112(a) rejection and placed the claims in a condition for allowance. §112(a) rejections cannot and will not be held in abeyance.
	Regarding Applicant’s arguments directed to §112(a):
	Applicant has presented no arguments directed towards §112(a), therefore the rejections stand. Applicant has stated that Examiner suggested the rejections be held in abeyance. No such suggestion was made. On the contrary, during the interview the Examiner stressed that applicant needed to explain 

	Regarding Applicant’s arguments directed to §102(a)(1):
	Applicant’s arguments directed towards the §102 rejection of claim 13 are persuasive as Walters discloses calculating the difference between the normalized value of the ascertained peculiarity and the predetermined peculiarity. As such, the prior art rejection has been withdrawn. Claim 21 is directed towards similar subject matter and has also been withdrawn. However, the written description requirement rejection stands any amendment to overcome this rejection may affect the scope of the limitations and the disclosure of Walters may be interpreted differently in view of any new amendments.
	Applicant’s arguments directed towards the §102 rejection of claim 22 are not persuasive. Walters describes convention approach of comparing ascertained and plurality of deviation-typical rotation speed profiles and phases. Walters also discloses that these approaches use Fourier transforms, and one of ordinary skill in the art would recognize the phase would be calculated by Fourier transform.
	Applicant’s arguments directed towards the §102 rejections of claim 27 and 30 are persuasive for similar reasons as claim 13.
	Applicant’s arguments directed towards the §103 rejection of claim 24 is not persuasive. The argued amended claim language has been addressed in the rejection below.
The newly added claims are addressed in the below rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13-17, 20-24, and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11 recites the step of “ascertaining a peculiarity of at least one charge exchange characteristic variable using a Fourier transformation from the ascertained rotational speed profile”. Claim 17 recites the step of “ascertain a peculiarity of at least one charge exchange characteristic variable using a Fourier transformation from an ascertained rotational speed profile”. As best understood from the original Specification, a “charge exchange characteristic variable” corresponds to the amplitude of an engine order. However, the original disclosure does not disclose how “a peculiarity” of the amplitude of an engine order is ascertained.
The original disclosure provides no guidance for a standard for what is considered peculiar, the term “peculiarity” is not a term of art, and the term “peculiarity” is not defined by the specification. Therefore the term must be interpreted using its plain meaning. The plain meaning of “peculiarity” can be: the quality of being different from the usual or normal; or, a distinguishing characteristic.
The original disclosure does not disclose what is considered a usual or normal amplitude – or under the alternative definition what would be considered a distinguishing characteristic of the amplitude. The original disclosure does not disclose how it is determined that the quality or characteristic is different from normal. The original disclosure only includes comparing an ascertained peculiarity to a predetermined peculiarity in order to assign a deviation type, not to ascertain that the value is peculiar. As recited in the claims, in this step of comparing, the peculiarity has already been ascertained. One cannot reasonably demonstrate possession of the step of ascertaining a peculiarity based on disclosure of a step which prefaces on the peculiarity already being ascertained. As such, the disclosure merely provides a result that it intends to achieve. One of ordinary skill in the art is left to only speculate at the means of achieving that result.
Therefore, the claims have not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. See MPEP 2163(I)(A).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 14-17, 21-23, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters (US PGPub 2008/0190184).
Regarding claim 11, Walters discloses a method for the diagnosis of charge exchange behavior of an internal combustion engine with multiple cylinders, comprising:
ascertaining a rotational speed profile of the internal combustion engine (¶¶0061-0062);
ascertaining a peculiarity of at least one charge exchange characteristic variable using a Fourier transformation from the ascertained rotational speed profile (¶¶0064-0066); 
comparing the ascertained peculiarity of the charge exchange characteristic variable with predetermined peculiarities of the charge exchange characteristic variable which are assigned to different deviation types (¶¶0053-0055,0071-0074); and
assigning a deviation type to the rotational speed profile as a function of the ascertained peculiarity of the charge exchange characteristic variable and in accordance with the result of the comparison (¶¶0073-0074).

Regarding claim 14, Walters discloses the charge exchange characteristic variable is an ascertained amplitude of a particular engine order and is used for the assignment of a deviation type (¶¶0034-0035,0066,0073).

Regarding claim 15, Walters discloses ascertaining the peculiarity of the charge exchange characteristic variable using a DFT and/or FFT calculation (¶¶0034-0035,0065-0066).

Regarding claim 16, Walters discloses ascertaining the rotational speed profile during a diagnosis time window, which corresponds to at least one working cycle of the four-stroke internal combustion engine (¶0024,0035).

Regarding claim 17, Walters discloses a diagnostic tool for the diagnosis of charge exchange behavior of an internal combustion engine with multiple cylinders, the diagnostic tool comprising:
a rotational speed acquisition unit to acquire a rotational speed of a crankshaft of the internal combustion engine (¶0038); and
a processor (¶0022) configured to:
control the rotational speed acquisition unit (¶¶0061-0062);
ascertain a peculiarity of at least one charge exchange characteristic variable using a Fourier transformation from an ascertained rotational speed profile (¶¶0064-0066); 
compare the ascertained peculiarity of the charge exchange characteristic variable with predetermined peculiarities of the charge exchange characteristic variable that are assigned to different deviation types (¶¶0053-0054,0071); and
assign a deviation type to the rotational speed profile in a manner dependent on the ascertained peculiarity of the charge exchange characteristic variable and in accordance with the result of the comparison (¶¶0073-0074).

Regarding claim 21, Walters discloses an internal combustion engine with multiple cylinders (¶¶0022-0023) comprising the diagnostic tool of claim 17 (See Claim 17 above).

Regarding claim 22, Walters discloses comparing the ascertained rotational speed profile with a plurality of deviation-typical rotational speed profiles (Walters discloses this is the conventional approach; ¶¶0047-0048,0056); and
subjecting the ascertained rotational speed profile and at least one of the deviation- typical rotational speed profiles to the Fourier transformation (¶¶0064-0066).

Regarding claim 23, Walters discloses the processor is further configured to:
compare the ascertained rotational speed profile with a plurality of deviation-typical rotational speed profiles (Walters discloses this is the conventional approach; ¶¶0047-0048,0056); and
subject the ascertained rotational speed profile and at least one of the deviation-typical rotational speed profiles to the Fourier transformation (¶¶0064-0066).

Regarding claim 32, Walters discloses the ascertained rotational speed profile is used as the charge exchange characteristic (¶¶0063-0064).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Majima (US PGPub 2013/0160536).
Regarding claim 24, Walters teaches a plurality of different threshold values are each assigned to the different deviation types for different operating points of the internal combustion engine (¶¶0072-0073).
Walter is silent regard the different deviation types include at least one selected from the group consisting of: insufficient charging of a cylinder with fresh air and/or recirculated exhaust gas; excessive charging of the cylinder with fresh air and/or recirculated exhaust gas; insufficient compression of the cylinder; excessive mechanical friction in the cylinder; and premature ignition of the cylinder.
However, Majima teaches a method for diagnosing an internal combustion, comprising:
different deviation types including at least one selected from the group consisting of:
insufficient charging of a cylinder with fresh air and/or recirculated exhaust gas (¶¶0036,0040 – excess fuel would result in a rich condition in which there is insufficient air compared to the amount of fuel in the combustion mixture); 
excessive charging of the cylinder with fresh air and/or recirculated exhaust gas (¶0069 – insufficient fuel would result in a lean condition in which there is excess air compared to the amount of fuel in the combustion mixture); and
excessive mechanical friction in the cylinder (¶¶0039-0040 -  Majima teaches excess friction in the engine due to shortage of engine oil, which one of ordinary skill in the art would include friction in the cylinder, as the cylinder is a primary target for lubrication and a source of friction).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Walters, by the different deviation types include at least one selected from the group consisting of: insufficient charging of a cylinder with fresh air and/or recirculated exhaust gas; excessive charging of the cylinder with fresh air and/or recirculated exhaust gas; and excessive mechanical friction in the cylinder, as taught by Majima, for the purpose of determining the cause of an abnormality (¶¶0005-0006).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747